DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on December 22, 2021, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2021/0058397 A1. 

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-22 are pending in this case. Claims 1, 10, and 17 were amended.1 Claims 21 and 22 were added. Claims 1, 10, and 17 are the independent claims. Claims 1-22 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-13, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0307226 A1, filed by Koster et al., on June 9, 2006, and published on December 10, 2009 (hereinafter Koster), in view of U.S. Patent Application Publication No. 2010/0094890 A1, filed by Bokor et al., on October 14, 2008, and published on April 15, 2010 (hereinafter Bokor).

With respect to independent claim 1, Koster discloses a method comprising: 
Receiving, from a client computer over a network, a request for access to a three-dimensional virtual environment…; Koster discloses receiving a request for access to a virtual 3D environment from a client to a server over a network (see Koster, Figs. 1-2; see also, Koster, paragraphs 0006 [virtual spaces are provided to users that allow an avatar to transfer between different virtual spaces], 0020 [to enter a virtual space, the client transmits a request to server for access, which may include other information such as identification, credentials, etc.], 0030 [defining virtual spaces as being instanced on a server and served to a client, which can feature 2D or 3D 
Although Koster discloses that the virtual space instance to be served can be 2D or 3D based on the interface, space, and view modules (see Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra), Koster fails to expressly disclose that this determination is made wherein the request includes a dimensionality identifier having a first value associated with a three-dimensional representation of the three-dimensional virtual environment or a second value associated with a two-dimensional representation of the three-dimensional virtual environment.
	However, Bokor teaches presenting a prompt to the user as part of the access request, in which the user is prompted to enter a dimensionality identifier to determine which kind of environment to access (see Bokor, paragraphs 0004 [describing the invention as mapping a URL to a virtual world location by mapping the coordinates of a location in the virtual environment to the URL], 0023 [allows using existing (as of 2008) http URLs and domain names to access an environment either in 2D or 3D], 0024-0027 (including example Metadata table) [a virtual naming system (VNS) uses metadata to map and update coordinates within a 3D environment such that a user is able to access either a 2D version of the environment or a 3D version of the same environment], and 0033 [describing the flow of Fig. 5, in which a user requests access to the environment, and as part of the request, the user is prompted to enter a dimensionality identifier to permit the user to choose which environment to access (2D or 3D)]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster and Bokor before him at the time the invention was made, to modify the method of Koster to 
	Koster, as modified by Bokor, further teaches:
In response to determining, based on the dimensionality identifier, that the request should be served with three-dimensional data, transmitting, to the client computer over the network, a three-dimensional representation of the three-dimensional virtual environment; Koster discloses determining and transmitting a 3D representation to the client (see Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra). Additionally, Bokor further teaches that the type of environment is based on the dimensionality identifier, allowing the user to choose to enter a 3D environment (see Bokor, paragraphs 0023-0027 and 0033, described supra).
In response to determining, based on the dimensionality identifier, that the request should be served with two-dimensional data, transmitting, to the client computer over the network, a two-dimensional representation of the three-dimensional virtual environment; Koster discloses determining and transmitting a 2D representation to the client (see Koster, paragraphs 0030, 0039, and 0063, described supra). Additionally, Bokor further teaches that the type of environment is based on the dimensionality identifier, allowing the user to choose to enter a 2D environment (see Bokor, paragraphs 0023-0027 and 0033, described supra).

dependent claim 2, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein transmitting the two-dimensional representation includes generating the two-dimensional representation based on a current state of the three-dimensional virtual environment.
	Koster further teaches that the 2D representation is based on a current state of the 3D virtual environment (see Koster, paragraphs 0066-0067 [the view module manages the aspects of the virtual space, including reformatting the view, either increasing complexity from 2D up to 3D, or simplifying a 3D view down to a 2D representation; this can be done either automatically based on client capabilities, bandwidth, or other runtime conditions, or based on a user input via a control within the virtual space]; see also, Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra, claim 1).

With respect to dependent claim 3, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein transmitting the two-dimensional representation includes generating the two-dimensional representation based on a vantage point.
	Koster further teaches presenting the 2D representation based on a vantage point (see Koster, paragraphs 0039 and 0063, described supra, claim 1).

With respect to dependent claim 4, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein transmitting the two-dimensional representation includes inserting an avatar into the three-dimensional virtual environment.
supra, claim 1; see also, Koster, paragraphs 0066-0067, described supra, claim 2).

With respect to dependent claim 7, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein the two-dimensional representation includes data enabling automatic transition to the three-dimensional representation.
	Koster further teaches the virtual space includes a control allowing the user to switch from a 2D view into a 3D view (see Koster, paragraphs 0066-0067, described supra, claim 2).

With respect to dependent claim 8, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein the two-dimensional representation is configured to enable a user to interact with the three-dimensional virtual environment via a two-dimensional interface.
	Koster further teaches that all users are able to interact with all other users no matter the dimensionality of their own specific presentation (see Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra, claim 1; see also, Koster, paragraphs 0066-0067, described supra, claim 2).

With respect to dependent claim 9, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
	Koster further teaches the method wherein interaction with the three-dimensional virtual environment includes sending and receiving messages within the three-dimensional environment.
supra, claim 1).

Independent claim 10, and its respective dependent claims 11-13, 15, and 16, recite a server comprising: a network interface; non-transitory memory; and one or more processors to perform the method of independent claim 1, and its respective dependent claims 2-4, 7, and 8. Accordingly, independent claim 10, and its respective dependent claims 11-13, 15, and 16, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, 7, and 8, which are incorporated herein.

Independent claim 17, and its respective dependent claims 18 and 19, recite a non-transitory computer-readable medium having instructions thereon which, when executed by one or more processors of a server, cause the server to perform operations comprising the method of independent claim 1, and its respective dependent claims 2 and 3. Accordingly, independent claim 17, and its respective dependent claims 18 and 19, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2 and 3, which are incorporated herein.

Claims 5, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koster, in view of Bokor, further in view of U.S. Patent Application Publication No. 2009/0300525 A1, filed by Jolliff et al., on May 27, 2008, and published on December 3, 2009 (hereinafter Jolliff).

dependent claim 5, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
Koster and Bokor fail to further teach the method wherein the avatar indicates that a client of the avatar is being served the two-dimensional representation.
	However, Jolliff teaches generating a context-aware avatar of a user based on a plurality of features and determined parameters, including device settings (see Jolliff, Fig. 1; see also, Jolliff, paragraphs 0048 [avatars can be text, 2D, or 3D, static or animated, and convey information about the user based on real-world context] and 0057 [device settings can be used to modify the avatar’s appearance]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, Bokor, and Jolliff before him at the time the invention was made, to modify the method of Koster, as modified by Bokor, to incorporate modifying the avatar to represent device settings as taught by Jolliff. One would have been motivated to make such a combination because this presents a more accurate representation of the user’s context as taught by Jolliff (see Jolliff, paragraph 0006 [“Various embodiment systems and methods are disclosed which automatically update a user's virtual world avatar to provide a more accurate representation of the user's current real world status or activity.”]).

Dependent claim 14 recites a server comprising: a network interface; non-transitory memory; and one or more processors to perform the method of dependent claim 5. Accordingly, dependent claim 14 is rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

With respect to dependent claim 20, Koster, as modified by Bokor, teaches the non-transitory computer-readable medium of claim 17, as described above.
wherein transmitting the two-dimensional representation includes inserting an avatar into the three-dimensional virtual environment…
	Koster further teaches inserting an avatar of the client receiving the 2D representation into the 3D virtual environment of the virtual space as viewed by other users active within the virtual space (see Koster, paragraphs 0030, 0035, 0037, 0035, and 0063, described supra, claim 1; see also, Koster, paragraphs 0066-0067, described supra, claim 2).
Koster and Bokor fail to further teach the inserted avatar …that indicates that a client of the avatar is being served the two-dimensional representation.
	However, Jolliff teaches generating a context-aware avatar of a user based on a plurality of features and determined parameters, including device settings (see Jolliff, Fig. 1; see also, Jolliff, paragraphs 0048 and 0057, described supra, claim 5). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, Bokor, and Jolliff before him at the time the invention was made, to modify the medium of Koster, as modified by Bokor, to incorporate modifying the avatar to represent device settings as taught by Jolliff. One would have been motivated to make such a combination because this presents a more accurate representation of the user’s context as taught by Jolliff (see Jolliff, paragraph 0006, described supra, claim 5).

Claims 6 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koster, in view of Bokor, further in view of U.S. Patent Application Publication No. 2008/0320503 A1, filed by Kruglick et al., on August 25, 2008, and published on December 25, 2008 (hereinafter Kruglick).

With respect to dependent claim 6, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
supra, claim 1), Koster and Bokor fail to further teach the method wherein determining, based on the request, that the request should be served with two-dimensional data includes detecting an HTTP request.
	However, Kruglick teaches providing a plurality of listeners associated with different protocols in order to more efficiently process incoming and outgoing requests, such as by checking the transfer protocol against a list of listeners (see Kruglick, Figs. 1 and 6A-D; see also, Kruglick, paragraphs 0027-0028 [different listeners are configured to determine which applications are best suited to process incoming requests], 0034 [endpoint information includes information for associating detected applications to application pools], and 0063-0066 [describing Figs. 6A-D, in which a plurality of protocols are assigned to different application or application pools, including HTML requests, to process incoming requests]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, Bokor, and Kruglick before him at the time the invention was made, to modify the method of Koster, as modified by Bokor, to incorporate determining the best application to use based on a determined transmission protocol as taught by Kruglick. One would have been motivated to make such a combination because this increases efficiency and decreases latency or lag, as taught by Kruglick (see Kruglick, paragraph 0010 [“Conventional web servers typically incur a delay associated with such user-mode "process hops". For such web servers, which often receive thousands of requests each minute, the delays associated with process hops can diminish the efficiency of the web server. In certain configurations, the web server process may be required to share a common communication port with one or more worker processes. This too may further reduce the efficiency of the web server. In addition, there can be a reduction in the robustness of the web server in certain situations, e.g., when a worker process fails to receive/complete the request, etc.”]).
dependent claim 21, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
Although Bokor teaches using metadata structured as XML to map HTTP URLs into 3D virtual locations (see Bokor, paragraph 0027, described supra, claim 1), Koster and Bokor fail to further teach the method wherein the dimensionality identifier is a protocol identifier.
	However, Kruglick teaches providing a plurality of listeners associated with different protocols in order to more efficiently process incoming and outgoing requests, such as by checking the transfer protocol against a list of listeners, and using the determined protocol to access the appropriate location (see Kruglick, Figs. 1 and 6A-D; see also, Kruglick, paragraphs 0027-0028 [different listeners are configured to determine which applications are best suited to process incoming requests], 0034 [endpoint information includes information for associating detected applications to application pools], and 0063-0066 [describing Figs. 6A-D, in which a plurality of protocols are assigned to different application or application pools, including HTML requests, to process incoming requests]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, Bokor, and Kruglick before him at the time the invention was made, to modify the method of Koster, as modified by Bokor, to incorporate determining the best application to use based on a determined transmission protocol as taught by Kruglick. One would have been motivated to make such a combination because this increases efficiency and decreases latency or lag, as taught by Kruglick (see Kruglick, paragraph 0010, described supra, claim 6).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koster, in view of Bokor, further in view of Non-Patent Literature reference Coffey, Neil, “The user-agent header,” retrieved on March 5, 2022, from the Internet Archive, archived on August 11, 2011, originally published at https://www.javamex.com/tutorials/servlets/headers_user_agent.shtml (hereinafter User-Agent).
dependent claim 22, Koster, as modified by Bokor, teaches the method of claim 1, as described above.
Although Koster teaches (see Koster, paragraphs 0035, 0037, 0035, and 0063, described supra, claim 1), and Bokor teaches using metadata in a structured markup language to map URLs to determine the environment to access using the header files and HTML and XML tags (see Bokor, paragraphs 0023-0027, described supra, claim 1),  Koster and Bokor fail to further teach the method wherein the dimensionality identifier is a client software identifier.
	However, User-Agent teaches using the User-Agent header to identify information about the client device, including the application identifier of the browser, in order to determine the capabilities of the software (see User-Agent, pages 1-2 [examples of different user-agent strings, and definitions of typical elements of a user-agent string]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Koster, Bokor, and User-Agent before him at the time the invention was made, to modify the method of Koster, as modified by Bokor, to incorporate using client application identifiers as taught by User-Agent, in order to determine dimensionality. One would have been motivated to make such a combination because this provides information as to the client platform, operating system, and applications/browsers, which can be used to determine how to render the environment, as taught by User-Agent (see User-Agent, page 1, described supra).

Response to Arguments
Applicants’ arguments with respect to claims 1-22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 7,373,377 B2 (Integrating 2D and 3D virtual environments into a single thematic environment).
U.S. Patent Application Publication No. 2010/0115022 A1 (U.S. equivalent of EP 2184092 A2, listed on IDS).
U.S. Patent Application Publication No. 2012/0179983 A1 (Creating a virtual 3D environment by overlaying web content on 2D images to create the appearance of a 3D environment).
Zakas, Nicholas, “History of the user-agent string,” January 12, 2010 (reader mode), retrieved on March 5, 2022, from https://humanwhocodes.com/blog/2010/01/12/history-of-the-user-agent-string/

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Page 6 of the RCE Remarks incorrectly states that the amended claims are 1, 8, and 17. The independent claims were amended, and they are claims 1, 10, and 17.